 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER M. PETROS,                              Case No. 1:19-cv-00277-SAB

12                  Plaintiff,                           ORDER FINDING SERVICE OF FIRST
                                                         AMENDED COMPLAINT APPROPRIATE,
13           v.                                          AND FORWARDING SERVICE
                                                         DOCUMENTS TO PLAINTIFF FOR
14   OFFICER HIRAM DUNCAN, et al.,                       COMPLETION AND RETURN WITHIN
                                                         THIRTY DAYS
15                  Defendants.
                                                         (ECF No. 27)
16

17          Christopher M. Petros (“Plaintiff”), a state prisoner proceeding pro se and in forma
18 paupers, filed this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed a first amended

19 complaint that has been screened and found to state a cognizable Eighth Amendment claim
20 against Defendant Hiram Duncan, in his individual capacity, for excessive force.

21          Accordingly, it is HEREBY ORDERED that:

22          1.      The Clerk of the Court shall terminate all defendants except Officer Hiram

23                  Duncan;

24          2.      Service shall be initiated on the following defendant:

25                         Officer Hiram Duncan

26          3.      The Clerk of the Court shall send Plaintiff one (1) USM-285 form, one (1)

27                  summons, a Notice of Submission of Documents form, an instruction sheet and a

28                  copy of the first amended complaint filed June 26, 2019;


                                                     1
 1          4.      Within thirty (30) days from the date of this order, Plaintiff shall complete the
 2                  attached Notice of Submission of Documents and submit the completed Notice to
 3                  the Court with the following documents:
 4                  a.     One completed summons for each defendant listed above;

 5                  b.     One completed USM-285 form for each defendant listed above; and

 6                  c.     Two (2) copies of the endorsed first amended complaint filed June 26,

 7                         2019; and

 8          5.      Plaintiff need not attempt service on the defendant and need not request waiver of

 9                  service. Upon receipt of the above-described documents, the Court will direct the

10                  United States Marshal to serve the above-named defendant pursuant to Federal

11                  Rule of Civil Procedure 4 without payment of costs; and

12          5.      The failure to comply with this order will result in dismissal of this action.

13

14 IT IS SO ORDERED.

15 Dated:        March 10, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
